

Lydall, Inc
Telephone 860-646-1233
One Colonial Road
Facsimile 860-646-4917
P.O. Box 151
Facsimile 860-646-8847
Manchester, CT 06045-0151
www.lydall.com





logo.jpg [logo.jpg]


January 5, 2018






Randall B. Gonzales
[REDACTED]
[REDACTED]




Dear Randy:


I am pleased to extend an invitation to you to join Lydall, Inc. as Executive
Vice President and Chief Financial Officer. Your starting date will be on a
mutually agreed upon date subject to the details noted below, and is contingent
upon successful fulfillment of all pre-employment requirements as outlined
below. Chad A. McDaniel, Senior Vice President, General Counsel and Chief
Administrative Officer, will assist you in all of the pre-employment procedures
that may be required. As discussed, the particulars are as follows:


Compensation
Your base annual rate of compensation is $390,000 and will be paid on a
bi-weekly basis. You will be eligible to participate in the Company Annual
Incentive Performance (AIP) program at sixty (60%) percent of your actual paid
base salary, in accordance with Plan Provisions. For the 2018 performance
period, you will eligible to receive an amount equivalent to full year incentive
compensation, without regard to any pro-rating due to your start date. You will
receive a written description of the program with related targets during your
orientation.


Equity Awards
Each year, you’ll be eligible to receive equity awards comparable to and at
levels consistent with other members of the senior leadership team.
Additionally, the Compensation Committee of the Board of Directors will grant to
you the following equity awards: (a) a long-term incentive stock award estimated
at a value of $390,000, split equally between shares of performance-based
restricted stock and non-qualified stock options; and (b) a time-based
restricted stock award covering that number of shares of the Company’s common
stock equal to $400,000, vesting in three equal annual installments starting on
the first anniversary of the date of grant.


The equity awards will be effective on or soon after your start date, provided
there is no blackout period at that time; otherwise they will be granted at the
close of market on the first full trading day after any blackout period has been
lifted following your start date.


Start Date and Related Contingencies
You have indicated your intention to provide your current employer with your
notice of resignation on Monday, January 15, 2018 with your last day being on
Friday, March 9, 2018. By doing so, it is your belief that (a) you will remain
eligible to receive your 2017 annual cash incentive payment of a minimum of
$125,000 (“Minimum 2017 Bonus Amount”); and (b) the following number of shares
subject to stock option awards will vest on their respective vesting dates:
(i) 2,211 options vesting on March 2, 2018; (i) 1,627 options vesting on March
6, 2018; (i) 2,594 options vesting on March 7, 2018 (collectively, the “March
2018 Options”).




            
            

--------------------------------------------------------------------------------




If, upon giving your notice of resignation on January 15th, your current
employer does not allow you to receive your Minimum 2017 Bonus and/or allow the
March 2018 Options to vest in full, then your start date will be on or before
Monday, January 29, 2018. In consideration of the advance of your start date,
Lydall will agree to provide you with the following additional compensation
arrangements: (a) a cash sign-on bonus equal to the difference between the
Minimum 2017 Bonus Amount and the actual amount you receive up to a maximum
amount of $100,000 (such amount to be paid 60 days after your start date); and
(b) a time-based restricted stock award covering that number of shares of the
Company’s common stock equal to an additional $300,000, vesting in three equal
annual installments starting on the first anniversary of the date of grant.




Health Premium Bridge
The Company will provide reimbursement in your first paycheck for documented
COBRA premiums paid by you to bridge the Lydall health coverage waiting period.


Employment Agreement
Attached is an Agreement that outlines the terms of your severance arrangements.


Benefits
You are eligible for a comprehensive benefit package that includes medical,
dental, disability, life, 401(k), and stock purchase plans. The applicable
waiting periods and vesting schedules are outlined in the Benefits Handbook
which will be provided to you during your orientation. A Summary of Benefits has
been provided for your review. As a senior executive officer, you are also
eligible for the following benefits (subject to reasonable underwriting
requirements and reasonable premium costs):


•
Executive Life Program – In place of the Basic Life insurance described in the
Summary of Benefits provided to all employees, you will participate in an
executive life program that provides three times your annual base salary under
an individually-owned universal life policy. The premiums for this benefit will
be taxable to you as ordinary income. The other life programs (AD&D, Business
Travel, and Supplemental) in the Summary of Benefits will apply to you as
described.



•
Executive Long-Term Disability (LTD) Program – You are provided an executive LTD
policy that is in addition to the group LTD program. The group program provides
60% replacement income to a monthly maximum of $10,000. The executive program is
designed to obtain replacement income to bring an executive up to 100% of base
salary; however, it is limited to the supplemental insurance that can be
obtained from the carrier based upon each individual executive’s circumstances
and underwriting limitations.



Vacation
You will be eligible for four (4) weeks paid vacation per year, prorated for
2018. You will continue at that level until you are eligible for additional
weeks according to the Vacation Policy. All other provisions of the Vacation
Policy apply.


Company Car
You will be provided with a $1,150 monthly car allowance, as outlined in the
Company Policy. A company gas card will also be provided for your use.


Moving and Relocation
The Company has agreed to provide full relocation assistance. You will receive a
copy of the Full Relocation Benefit Policy during your orientation. You must
follow all the requirements in this policy to be eligible for relocation
benefits. Should you intend to delay your relocation process to the Summer of
2018, the Company will agree to reimburse you for reasonable temporary housing
expense through July 2018.


Repayment Covenant
It is required that you sign the accompanying Lydall Repayment Policy that
states you are subject to repay any cash bonus paid by the Company in connection
with the contingency start date noted above, as well as all relocation costs to
the Company in the event of your voluntary termination or a termination for
“cause” within eighteen (18) months of your start date.


2

--------------------------------------------------------------------------------






Other
Employment with the Company is contingent upon your: 1) passing a substance
abuse screening; 2) signing the Confidentiality, Invention and Non-Compete
Agreement; 3) ability to provide the Company with proper documentation to
establish your identity and eligibility for employment in the U.S.; 4)
completion of an Employment Application, as necessary; 5) satisfactory
completion and receipt of references and background checks; and 6) providing a
copy of any agreement with your current or prior employers, and confirmation
that your employment would not be a violation of any such agreement. Any
violation of the above terms may subject you to withdrawal of the offer or
termination of employment.


This letter is not a contract of employment. If you accept the offer and the
other conditions for employment are satisfied, your employment with Lydall will
be at-will, and both parties remain free to terminate the employment
relationship at any time, in which case, the provisions of this letter may no
longer apply. The terms of this offer must remain confidential and any
disclosure to third parties, other than your legal counsel and advisors, must
receive the written approval of the Company in advance. This Letter Agreement
supersedes all prior understanding, whether written or oral, relating to the
terms of your employment with Lydall.


Prior to your first day of employment, you must have completed your screenings
at the clinic the company identifies for your location.


Should you accept this invitation to join Lydall, you must bring on your first
day of employment your personal documentation that proves your eligibility to
work in the US. You can find a list of acceptable documents (unexpired) at
http://www.uscis.gov/sites/default/files/files/form/i-9.pdf on page 9. This form
I-9 will be completed on your first day during your orientation session.


We look forward to the contributions that you will bring to Lydall. Please feel
free to contact me or Chad if you have any questions.




Sincerely,


/S/ Dale G. Barnhart


Dale G. Barnhart
President and Chief Executive Officer












Acceptance of Offer:     /S/ Randall B. Gonzales January 9, 2018   
Randall B. Gonzales    Date






            
            